DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled 4/11/2022 that has been entered, wherein claims 1-3, 7-9 and 17-23 are pending, claims 4-6 and 10-16 are canceled. 
Claim Rejections - 35 USC § 112
The rejection of claims 17 and 18 under 35 USC 112 is withdrawn in light of applicant’s amendment of 4/11/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0183499 A1) of record, in view of Lee et al. (US 2007/0090350 A1) herein Lee ’50 and Lee et al. (US 2008/0118743 A1) herein Lee ’43.
Regarding claim 1, Kim teaches a light-emitting device(Fig. 2) comprising: 
a plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046); 
a light-emitting element(light emitting element comprising 122W, 134 and 136 ¶0046) not overlapping with an optical element(optical elements (color filter) 124R, 24G, and 124B, ¶0046); 
a plurality of transistors(102, 106, 108, 110, and 114, ¶0045) electrically connected to the plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049); 
a substrate(100) below the plurality of transistors(102, 106, 108, 110, and 114, ¶0045); 
a first conductive layer(102, ¶0045) over the substrate(100); 
a first insulating layer(112, ¶0045) over the first conductive layer(102, ¶0045); 
an oxide semiconductor layer(114, ¶0045) comprising In, Ga, and Zn(¶0045) over the first insulating layer(112, ¶0045); 
a second conductive layer(108, 110, ¶0045) over and in contact with the oxide semiconductor layer(114, ¶0045); 
a second insulating layer(118, ¶0045) over the second conductive layer(108, 110, ¶0045) and below one of the plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046); 
a first transparent conductive layer(122a, ¶0052) over and electrically connected to the second conductive layer(108, 110, ¶0045); 
a light-emitting layer(134, ¶0047-48) over the first transparent conductive layer(122a, ¶0052); and 
a third conductive layer(136, ¶0047) over the light-emitting layer(134, ¶0047-48), 
wherein the plurality of transistors(102, 106, 108, 110, and 114, ¶0045) are provided below the plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046), 
wherein a portion of the oxide semiconductor layer(114, ¶0045) is configured to function as a channel(¶0045) of any one of the plurality of transistors(102, 106, 108, 110, and 114, ¶0045), 
wherein the first transparent conductive layer(122a, ¶0052) is over the one of the plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) with a third insulating layer(126, ¶0058) provided therebetween, 
wherein, in a cross-sectional view, the one of the plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) does not overlap with the portion of the oxide semiconductor layer(114, ¶0045), 
wherein light(R, G, B, W arrows Fig. 2) from the plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049) is emitted(Fig. 2) towards the plurality of transistors(102, 106, 108, 110, and 114, ¶0045), and 
wherein the plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) are color filters(¶0046).

Kim is silent in regards to a glass substrate(100), wherein the one of the plurality of optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) comprises a curved surface, wherein, in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer(122a, ¶0052).

Lee ’50 teaches a light-emitting device(Fig. 2) comprising a glass substrate(110, ¶0031), wherein the one of the plurality of optical elements(161, ¶0036) comprises a curved surface(¶0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, to include a glass substrate, wherein the one of the plurality of optical element comprises a curved surface, as taught by Lee ’50, in order to refract the colored light in a direction perpendicular to the substrate, and then radiates the colored light outwardly, resulting in enhanced light efficiency and reduced power consumption of the display device(¶0050).

Kim and Lee ’50 are silent in regards to in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer(122a, ¶0052). Kim, in view of Lee ’50, teaches the curved surface is the lower surface of a color filter(¶0036).

Lee ‘43 teaches a light-emitting device(Fig. 1) wherein in the cross-sectional view, the lower surface of color filter(88, ¶0030) overlaps with an edge of the first transparent conductive layer(86, ¶0038). Modifying the color filter of Kim, with the teachings of Lee’50 and Lee’43 would result in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, in view of Lee ‘50, so that in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer as taught combining with Lee ’43, in order to overlap the light-emitting layer to generate red, green or blue light through the substrate(¶0037).
 
Regarding claim 2, Kim teaches a light-emitting device(Fig. 2) comprising: 
a first light-emitting element(light emitting elements comprising electrodes 122B, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a first optical element(optical elements (color filter) 124B, ¶0046); 
a second light-emitting element(light emitting elements comprising electrodes 122R, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a second optical element(optical elements (color filter) 124R, ¶0046); 
a third light-emitting element(light emitting elements comprising electrodes 122G, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a third optical element(optical elements (color filter) 124G, ¶0046); 
a fourth light-emitting element(light emitting elements comprising electrodes 122W, and common layers 134 and 136, ¶0047, ¶0049) not overlapping with an optical element(optical elements (color filter)124B, 124R, 124G, ¶0046); 
a first transistor(102, 106, 108, 110, and 114 corresponding to the blue sub-pixel region, ¶0045) electrically connected to the first light-emitting element(light emitting elements comprising electrodes 122B, and common layers 134 and 136, ¶0047, ¶0049); 
a second transistor(102, 106, 108, 110, and 114 corresponding to the red sub-pixel region, ¶0045) electrically connected to the second light-emitting element(light emitting elements comprising electrodes 122R, and common layers 134 and 136, ¶0047, ¶0049); 
a third transistor(102, 106, 108, 110, and 114 corresponding to the green sub-pixel region, ¶0045) electrically connected to the third light-emitting element(light emitting elements comprising electrodes 122G, and common layers 134 and 136, ¶0047, ¶0049); 
a fourth transistor(102, 106, 108, 110, and 114 corresponding to the white sub-pixel region, ¶0045) electrically connected to the fourth light-emitting element(light emitting elements comprising electrodes 122W, and common layers 134 and 136, ¶0047, ¶0049); 
a substrate(100) below the first to fourth transistors(102, 106, 108, 110, and 114, ¶0045); 
a first conductive layer(102, ¶0045) over the substrate(100); 
a first insulating layer(112, ¶0045) over the first conductive layer(102, ¶0045); 
an oxide semiconductor layer(114, ¶0045) comprising In, Ga, and Zn(¶0045) over the first insulating layer(112, ¶0045); 
a second conductive layer(108, 110, ¶0045) over and in contact with the oxide semiconductor layer(114, ¶0045); 
a second insulating layer(118, ¶0045) over the second conductive layer(108, 110, ¶0045) and below the first optical element(optical elements (color filter) 124B, ¶0046); 
a first transparent conductive layer(122a, ¶0052) over and electrically connected to the second conductive layer(108, 110, ¶0045); 
a light-emitting layer(134, ¶0047-48) over the first transparent conductive layer(122a, ¶0052); and 
a third conductive layer(136, ¶0047) over the light-emitting layer(134, ¶0047-48), 
wherein the first to fourth transistors(102, 106, 108, 110, and 114, ¶0045) are provided below the first to third optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046), 
wherein a portion of the oxide semiconductor layer(114, ¶0045) is configured to function as a channel(¶0045) of the first transistor(102, 106, 108, 110, and 114 corresponding to the blue sub-pixel region, ¶0045), 
wherein the first transparent conductive layer(122a, ¶0052) is over the first optical element(optical elements (color filter) 124B, ¶0046) with a third insulating layer(126, ¶0058) provided therebetween, 
wherein, in a cross-sectional view, the first transparent conductive layer(122a, ¶0052) comprises a region(white sub-pixel region) not overlapping with the first optical element(optical elements (color filter) 124B, ¶0046), 
wherein light(R, G, B, W arrows Fig. 2) from the plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, 122W and common layers 134 and 136, ¶0047, ¶0049) is emitted(Fig. 2) towards the first to fourth transistors(102, 106, 108, 110, and 114, ¶0045), and 
wherein each of the first to third optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) is a color filter(¶0046).

Kim is silent in regards to a glass substrate(100), wherein the first optical element(optical elements (color filter) 124B, ¶0046) comprises a curved surface, wherein, in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer(122a, ¶0052).

Lee ’50 teaches a light-emitting device(Fig. 2) comprising a glass substrate(110, ¶0031), wherein the one of the plurality of optical elements(161, ¶0036) comprises a curved surface(¶0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, to include a glass substrate, wherein the one of the plurality of optical element comprises a curved surface, as taught by Lee ’50, in order to refract the colored light in a direction perpendicular to the substrate, and then radiates the colored light outwardly, resulting in enhanced light efficiency and reduced power consumption of the display device(¶0050).

Kim and Lee ’50 are silent in regards to in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer(122a, ¶0052). Kim, in view of Lee ’50, teaches the curved surface is the lower surface of a color filter(¶0036).

Lee ‘43 teaches a light-emitting device(Fig. 1) wherein in the cross-sectional view, the lower surface of the color filter(88, ¶0030)overlaps with an edge of the first transparent conductive layer(86, ¶0038). Modifying the color filter of Kim, with the teachings of Lee’50 and Lee’43 would result in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, in view of Lee ‘50, so that in the cross-sectional view, the curved surface overlaps with an edge of the first transparent conductive layer as taught combining with Lee ’43, in order to overlap the light-emitting layer to generate red, green or blue light through the substrate(¶0037).

Regarding claim 7, Kim teaches the light-emitting device according to claim 1,
wherein one of the plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049) emits blue light(¶0046, ¶0048-49), 
wherein another of the plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049) emits green light(¶0046, ¶0048-49), and 
wherein the light-emitting element(light emitting element comprising 122W, 134 and 136 ¶0046) not overlapping with an optical element(optical elements (color filter)124B, 124R, 124G, ¶0046) emits white light(¶0046, ¶0048-49).

Regarding claim 8, Kim teaches the light-emitting device according to claim 2, 
wherein the first light-emitting element(light emitting elements comprising electrodes 122B, and common layers 134 and 136, ¶0047, ¶0049) emits blue light(¶0046, ¶0048-49), 
wherein the second light-emitting element(light emitting elements comprising electrodes 122R, and common layers 134 and 136, ¶0047, ¶0049) emits red light(¶0046, ¶0048-49), 
wherein the third light-emitting element(light emitting elements comprising electrodes 122G, and common layers 134 and 136, ¶0047, ¶0049) emits green light(¶0046, ¶0048-49), and 
wherein the fourth light-emitting element(light emitting elements comprising electrodes 122W, and common layers 134 and 136, ¶0047, ¶0049) emits white light(¶0046, ¶0048-49).

Regarding claim 10, Kim teaches the light-emitting device according to claim 2 wherein the light-emitting layer(134, ¶0047-48) is shared by the first to fourth light emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, 122W and common layers 134 and 136, ¶0047, ¶0049).

Claims 3, 9, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0183499 A1) of record, in view of Lee et al. (US 2007/0090350 A1) herein Lee ’50 and Seo et al. (US 2010/0006845 A1).
Regarding claim 3, Kim teaches a light-emitting device(Fig. 2) comprising: 
a first light-emitting element(light emitting elements comprising electrodes 122B, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a first optical element(optical elements (color filter) 124B, ¶0046); 
a second light-emitting element(light emitting elements comprising electrodes 122R, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a second optical element(optical elements (color filter) 124R, ¶0046); 
a third light-emitting element(light emitting elements comprising electrodes 122G, and common layers 134 and 136, ¶0047, ¶0049) overlapping with a third optical element(optical elements (color filter) 124G, ¶0046); 
a fourth light-emitting element(light emitting elements comprising electrodes 122W, and common layers 134 and 136, ¶0047, ¶0049) not overlapping with an optical element(optical elements (color filter)124B, 124R, 124G, ¶0046); 
a first transistor(102, 106, 108, 110, and 114 corresponding to the blue sub-pixel region, ¶0045) electrically connected to the first light-emitting element(light emitting elements comprising electrodes 122B, and common layers 134 and 136, ¶0047, ¶0049); 
a second transistor(102, 106, 108, 110, and 114 corresponding to the red sub-pixel region, ¶0045) electrically connected to the second light-emitting element(light emitting elements comprising electrodes 122R, and common layers 134 and 136, ¶0047, ¶0049); 
a third transistor(102, 106, 108, 110, and 114 corresponding to the green sub-pixel region, ¶0045) electrically connected to the third light-emitting element(light emitting elements comprising electrodes 122G, and common layers 134 and 136, ¶0047, ¶0049); 
a fourth transistor(102, 106, 108, 110, and 114 corresponding to the white sub-pixel region, ¶0045) electrically connected to the fourth light-emitting element(light emitting elements comprising electrodes 122W, and common layers 134 and 136, ¶0047, ¶0049); 
a substrate(100) below the first to fourth transistors(102, 106, 108, 110, and 114, ¶0045); 
a first conductive layer(102, ¶0045) over the substrate(100); 
a first insulating layer(112, ¶0045) over the first conductive layer(102, ¶0045); 
an oxide semiconductor layer(114, ¶0045) comprising In, Ga, and Zn(¶0045) over the first insulating layer(112, ¶0045); 
a second conductive layer(108, 110, ¶0045) over and in contact with the oxide semiconductor layer(114, ¶0045); 
a second insulating layer(118, ¶0045) over the second conductive layer(108, 110, ¶0045) and below the first optical element(optical elements (color filter) 124B, ¶0046); 
a first transparent conductive layer(122a, ¶0052) over and electrically connected to the second conductive layer(108, 110, ¶0045); 
a light-emitting layer(134, ¶0047-48) over the first transparent conductive layer(122a, ¶0052); and 
a third conductive layer(136, ¶0047) over the light-emitting layer(134, ¶0047-48), 
wherein the first to third optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) are provided between the first to fourth transistors(102, 106, 108, 110, and 114, ¶0045) and the first to fourth light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049), 
wherein a portion of the oxide semiconductor layer(114, ¶0045) is configured to function as a channel(¶0045) of the first transistor(102, 106, 108, 110, and 114 corresponding to the blue sub-pixel region, ¶0045), 
wherein the first transparent conductive layer(122a, ¶0052) is over the first optical element(optical elements (color filter) 124B, ¶0046) with a third insulating layer(126, ¶0058) provided therebetween, 
wherein a fourth insulating(130, ¶0047) is provided over the third insulating layer(126, ¶0058), 
wherein, in a cross-sectional view, the fourth insulating layer(130, ¶0047) covers an edge of the first transparent conductive layer(122a, ¶0052) and the portion of the oxide semiconductor layer(114, ¶0045), 
wherein light(R, G, B, W arrows Fig. 2) from the plurality of light-emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶0047, ¶0049) is emitted(Fig. 2) towards the first to fourth transistors(102, 106, 108, 110, and 114, ¶0045), and 
wherein each of the first to third optical elements(optical elements (color filter) 124R, 24G, and 124B, ¶0046) is a color filter(¶0046).

Kim is silent in regards to a glass substrate(100); wherein the first optical element(optical elements (color filter) 124B, ¶0046) comprises a curved surface, wherein, in a cross-sectional view, the fourth insulating layer(130, ¶0047) overlaps with the curved surface.

Lee ’50 teaches a light-emitting device(Fig. 2) comprising a glass substrate(110, ¶0031), wherein the one of the plurality of optical elements(161, ¶0036) comprises a curved surface(¶0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, to include a glass substrate, wherein the one of the plurality of optical element comprises a curved surface, as taught by Lee ’50, in order to refract the colored light in a direction perpendicular to the substrate, and then radiates the colored light outwardly, resulting in enhanced light efficiency and reduced power consumption of the display device(¶0050).

Kim and Lee ’50 are silent in regards to wherein, in a cross-sectional view, the fourth insulating layer(130, ¶0047) overlaps with the curved surface. Kim, in view of Lee ’50, teaches the curved surface is the lower surface of a color filter(¶0036).

Seo teaches a light-emitting device(Fig. 1c) wherein in the cross-sectional view, the fourth insulating layer(118, ¶0032) overlaps with the lower surface of the color filter(88, ¶0030). Modifying the color filter of Kim, with the teachings of Lee’50 and Seo would result in cross-sectional view, the fourth insulating layer(130, ¶0047) overlaps with the curved surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, in view of Lee ‘50, so that in a cross-sectional view, the fourth insulating layer(130, ¶0047) overlaps with the curved surface, as taught by Seo, so that misalignment of the color filter is negligible, which allows the formation of a flexible display capable of displaying a full color image with high resolution(¶0029).

Regarding claim 9, Kim teaches the light-emitting device according to claim 3, wherein the first light-emitting element(light emitting elements comprising electrodes 122B, and common layers 134 and 136, ¶0047, ¶0049) emits blue light(¶0046, ¶0048-49), wherein the second light-emitting element(light emitting elements comprising electrodes 122R, and common layers 134 and 136, ¶0047, ¶0049) emits red light(¶0046, ¶0048-49), 
wherein the third light-emitting element(light emitting elements comprising electrodes 122G, and common layers 134 and 136, ¶0047, ¶0049) emits green light(¶0046, ¶0048-49), and 
wherein the fourth light-emitting element(light emitting elements comprising electrodes 122W, and common layers 134 and 136, ¶0047, ¶0049) emits white light(¶0046, ¶0048-49).

Regarding claim 18, Kim teaches the light-emitting device according to claim 3 wherein the light-emitting layer(134, ¶0047-48) is shared by the first to fourth light emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, 122W and common layers 134 and 136, ¶0047, ¶0049).

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0183499 A1) of record, Lee et al. (US 2007/0090350 A1) herein Lee ’50 and Lee et al. (US 2008/0118743 A1) herein Lee ’43 as applied to claim 1 above, further in view of Inoue et al. (US 2014/0339526 A1) of record.
Regarding claim 19, Kim, in view of Lee ’50 and Lee ’43,  teaches the light-emitting device according to claim 1, 
wherein the plurality of light emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B and common layers 134 and 136, ¶0047, ¶0049) and the light-emitting element(light emitting elements comprising electrodes 122W and common layers 134 and 136, ¶0047, ¶0049) not overlapping with an optical element(optical elements (color filter)124B, 124R, 124G, ¶0046) share a light-emitting layer(134, ¶0047-48). 

Kim, Lee ’50 and Lee ’43 are silent in regards to an exciplex is formed in the light-emitting layer(134, ¶0047-48).

Inoue discloses a light-emitting device(Figs. 1 and 2), whereby an exciplex is formed in the light-emitting layer (¶0129, ¶0132). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an exciplex is formed in the light-emitting layer since it was known in the art that analogous light-emitting layers may formed an exciplex, as disclosed by Inoue. One would have been motivated to have an exciplex formed in the light-emitting layer in order to maximize the energy transfer between excitation states of the light-emitting layer (¶0129).
Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0183499 A1) of record, Lee et al. (US 2007/0090350 A1) herein Lee ’50 and Seo et al. (US 2010/0006845 A1) as applied to claim 3 above, further in view of Inoue et al. (US 2014/0339526 A1) of record.
Regarding claim 20, Kim, in view of Lee ’50 and Seo, teaches the light-emitting device according to claim 3, 
wherein the first to fourth light emitting elements(light emitting elements comprising electrodes 122R, 122G, 122B, 122W and common layers 134 and 136, ¶0047, ¶0049) share a light-emitting layer(134, ¶0047-48).

Kim, Lee ’50 and Seo are silent in regards to an exciplex is formed in the light-emitting layer(134, ¶0047-48)

Inoue discloses a light-emitting device(Figs. 1 and 2), whereby an exciplex is formed in the light-emitting layer (¶0129, ¶0132). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an exciplex is formed in the light-emitting layer since it was known in the art that analogous light-emitting layers may formed an exciplex, as disclosed by Inoue. One would have been motivated to have an exciplex formed in the light-emitting layer in order to maximize the energy transfer between excitation states of the light-emitting layer (¶0129).

Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0183499 A1) of record, Lee et al. (US 2007/0090350 A1) herein Lee ’50 and Lee et al. (US 2008/0118743 A1) herein Lee ’43 as applied to claims 1 and 2 above, further in view of Yamazaki et al. (US 2010/0025678 A1) of record.
Regarding claim 21, Kim, in view of Lee ’50 and Lee ’43, teaches the light-emitting device according to claim 1. 

Kim is silent in regards to a bottom surface of the third insulating layer(126, ¶0058) is provided below a top surface of the second insulating layer(118, ¶0045), and 
wherein a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Lee ’50 teaches a light-emitting device(Fig. 2) wherein a bottom surface of the third insulating layer(171, ¶0039) is provided below a top surface of the second insulating layer(151, ¶0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that a bottom surface of the third insulating layer is provided below a top surface of the second insulating layer, as taught by Lee ’50, in order to refract the colored light in a direction perpendicular to the substrate, and then radiates the colored light outwardly, resulting in enhanced light efficiency and reduced power consumption of the display device(¶0050).
Kim, Lee ’50 and Seo ’43 are silent in regards to a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Yamazaki discloses a light-emitting device(Fig. 1), wherein a bottom surface of an oxide semiconductor layer(103, ¶0070) is provided below a top surface of a first conductive layer(101, ¶ 0069). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer, as taught by Yamazaki, in order to form a longer channel transistor structure for better electrical connection from the channel to the source/drain electrodes, as seen in the figures of Yamazaki.


Regarding claim 22, Kim, in view of Lee ’50 and Lee ’43, teaches the light-emitting device according to claim 2. 

Kim is silent in regards to a bottom surface of the third insulating layer(126, ¶0058) is provided below a top surface of the second insulating layer(118, ¶0045), and 
wherein a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Lee ’50 teaches a light-emitting device(Fig. 2) wherein a bottom surface of the third insulating layer(171, ¶0039) is provided below a top surface of the second insulating layer(151, ¶0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that a bottom surface of the third insulating layer is provided below a top surface of the second insulating layer, as taught by Lee ’50, in order to refract the colored light in a direction perpendicular to the substrate, and then radiates the colored light outwardly, resulting in enhanced light efficiency and reduced power consumption of the display device(¶0050).
Kim, Lee ’50 and Seo ’43 are silent in regards to a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Yamazaki discloses a light-emitting device(Fig. 1), wherein a bottom surface of an oxide semiconductor layer(103, ¶0070) is provided below a top surface of a first conductive layer(101, ¶ 0069). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer, as taught by Yamazaki, in order to form a longer channel transistor structure for better electrical connection from the channel to the source/drain electrodes, as seen in the figures of Yamazaki.


Claim 23  is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0183499 A1) of record, Lee et al. (US 2007/0090350 A1) herein Lee ’50 and Seo et al. (US 2010/0006845 A1) as applied to claim 3 above, further in view of Yamazaki et al. (US 2010/0025678 A1) of record.
Regarding claim 23, Kim, in view of Lee ’50 and Seo ’43, teaches the light-emitting device according to claim 3, 
wherein a bottom surface of the third insulating layer(126, ¶0058) is provided below a top surface of the second insulating layer(118, ¶0045), and 
wherein a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Kim is silent in regards to a bottom surface of the third insulating layer(126, ¶0058) is provided below a top surface of the second insulating layer(118, ¶0045), and 
wherein a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Lee ’50 teaches a light-emitting device(Fig. 2) wherein a bottom surface of the third insulating layer(171, ¶0039) is provided below a top surface of the second insulating layer(151, ¶0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that a bottom surface of the third insulating layer is provided below a top surface of the second insulating layer, as taught by Lee ’50, in order to refract the colored light in a direction perpendicular to the substrate, and then radiates the colored light outwardly, resulting in enhanced light efficiency and reduced power consumption of the display device(¶0050).

Kim, Lee ’50 and Seo ’43 are silent in regards to a bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer(102, ¶0045).

Yamazaki discloses a light-emitting device(Fig. 1), wherein a bottom surface of an oxide semiconductor layer(103, ¶0070) is provided below a top surface of a first conductive layer(101, ¶ 0069). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that bottom surface of oxide semiconductor layer(114, ¶0045) is provided below a top surface of the first conductive layer, as taught by Yamazaki, in order to form a longer channel transistor structure for better electrical connection from the channel to the source/drain electrodes, as seen in the figures of Yamazaki.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2004/0195963 A1) Discloses a light-emitting device.
	Kim et al. (US 2008/0143247 A1) Discloses a light-emitting device.
	Wang et al. (US 2018/0090721 A1) Discloses a light-emitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892